DETAILED ACTION
1.	The communication is in response to the application received 11/01/2019, wherein claims 1-18 are pending and are examined as follows. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 11/01/2019 and 07/07/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claim 3 is objected to because of the following informalities:  the phrase “one image optionally images” in the limitation “wherein the at least one image optionally images a front side of the interchangeable objective” (emphasis added) is vague. It appears this should read as the camera optionally images. Please check and update accordingly.  Appropriate correction is required.
5.	Claim 3 is further objected to because of the following informalities:  the term “optionally” in the limitation “wherein the at least one image optionally images a front side of the interchangeable objective” (emphasis added) is vague since imaging a front side of the interchangeable objective is not necessarily required.  Appropriate correction is required.
6.	Claim 4 is objected to because of the following informalities:  the term “contrast profile” in the limitation “determining a contrast profile of the at least one image in a radial direction proceeding from the center of the front side…” (emphasis added) is vague.  The specification pertaining to Fig. 7 (e.g. ¶0101) for example discusses said profile however it is not fully clear what this is in relation to. Does this profile measure the local changes in “reflected intensity” as a function of radial distance? Please clarify.  Appropriate correction is required.
7.	Claim 8 is objected to because of the following informalities:  the phrase “one image images” in the limitation “wherein the at least one image images the at least one interchangeable component with a predefined pose.” (emphasis added) is vague. It appears this should read as camera images. Please check and update accordingly.  Appropriate correction is required.
8.	Claims 9 and 17 are similarly objected to as claim 8 above.   Please check and update accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, the phrase "for example" (line 7) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, claim 3 recites the limitation “wherein the at least one image optionally images a front side of the interchangeable objective” (emphasis added). However, the term optionally as used can be construed as meaning the front side of the interchangeable objective does not have to be imaged. In other words, this is not required. As such, the foregoing limitation is not clear as to whether the front side of the objective should be imaged or not; hence, the metes and bounds of the claim cannot be unequivocally determined.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7,  8, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oe S. et al. CN103718209A (English translation attached), in view of Kamath et al. US 2016/0321502 A1, hereinafter referred to as Oe and Kamath, respectively.Regarding claim 1,  Oe discloses “A method, comprising: - obtaining at least one image which images an external view of at least one interchangeable component of an optical system  [See external camera 4 (e.g. Fig. 1) for imaging different components of an optical system. For e.g. a concave mirror (¶0027, 0029), an encoder disk (¶0026, 0028), etc. Since different optical members can be separately imaged, they can be considered ‘interchangeable’ given its BRI. For e.g., an encoder disk can be replaced by a concave mirror for imaging purposes] and - determining contextual information for the at least one interchangeable component on the basis of the at least one image [Using captured image data, Oe employs image recognition processing to determine position information of optical components (¶0073) which here is construed as contextual information. For e.g. ¶0074, 0078 applies pattern recognition to facilitate aligning the encoder disk (Figs. 6 and 8). For further support regarding determining contextual information, see Kamath below], wherein the contextual information is determined using an image processing algorithm and/or a machine learning algorithm, for example using an artificial neural network and optionally a support vector machine.”  [The above recognition processing determines position information of optical components. This is understood as encompassing image processing algorithms as well as machine learning applications] Although Oe is found to disclose the foregoing features given their BRI, Kamath from the same or similar field of endeavor is brought in to more specifically address “determining contextual information for the at least one interchangeable component on the basis of the at least one image”. Although Kamath does not explicitly teach interchangeable components, Kamath does teach the aforementioned limitation for determining contextual information for objects on the basis of an image. [Contextual information (e.g. ¶0026) of an object can be obtained by pre-processing captured imagery (¶0012, 0028-0029)]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Oe for adjusting the position and posture of optical components (¶0002) which are understood as being interchangeable, to add the teachings of Kamath as above to provide methods for determining contextual information of objects based on captured imagery to help with quickly and accurately detecting feature of said objects without relying on computationally expensive pose-invariant processes (¶0026).
Regarding claim 7,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Oe however does not explicitly recite the limitation of claim 7. Kamath however from the same or similar field of endeavor discloses “furthermore comprising: - recognizing a machine-readable character in the at least one image, wherein the contextual information is determined using information encoded by the machine-readable character.”  [See Kamath (abstract) regarding detecting digital watermarks, barcodes, etc.] The motivation for combining Oe and Kamath has been discussed in connection with claim 1, above. 
Regarding claim 8,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Oe however does not explicitly recite the limitation of claim 8. Kamath however from the same or similar field of endeavor discloses “wherein the at least one image images the at least one interchangeable component with a predefined pose.”   [See e.g. ¶0026 of Kamath, i.e. the pose of the surface of the object being imaged relative to the image sensor. Since an object is described as a plurality of visible objects (¶0003) whose images can be processed by the techniques described therein, said objects can be interpreted as interchangeable] 
Regarding claim 13,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Oe further discloses “furthermore comprising: - capturing the at least one image by means of a camera arranged in a stationary manner in relation to the optical system.”  [See camera 4 in for e.g. Figs. 4-5. Also note the camera in Kamath (Fig. 1).]
Regarding claim 14,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Although Oe does not address the features of claim 14, Kamath from the same or similar field of endeavor is found to suggest “furthermore comprising: - capturing the at least one image by means of a camera arranged in a movable manner in relation to the optical system.”  [See the various mobile devices that may be employed to carry out the camera and illumination functions of the teachings disclosed therein (¶0053). Mobile devices suggest the camera may be arranged in a moveable manner]
Regarding claim 15,  Oe and Kamath teach all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim. Although Oe does not address the features of claim 15, Kamath from the same or similar field of endeavor is found to teach “furthermore comprising: - capturing a measurement image by means of the camera on the basis of light which has passed through an imaging optical unit of the optical system.” [See light source and camera as illustrated for e.g. in Fig. 1]  
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1.
Regarding claim 18,  Oe and Kamath teach all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim.  Oe further discloses “wherein the at least one processor is configured to carry out the method as claimed in claim 1” [Refer to control unit 7 in Oe which includes an image recognition processing unit 8. See for e.g. ¶0046  and Fig. 5. Also refer to the processors described in Kamath (e.g. ¶0055) as well as the image analysis module (120) in Fig. 1]
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oe, in view of Kamath, and in further view of Yoshida, US 2017/0124692 A1, hereinafter referred to as Yoshida.
Regarding claim 2,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Oe and Kamath however do not explicitly recite the limitation of claim 2. Yoshida however from the same or similar field of endeavor discloses “wherein the machine learning algorithm is trained on the basis of reference image data which image the at least one interchangeable component under different poses and/or ambient conditions.” [See Figs. 1-3 and supporting text (e.g. ¶0023-0025) which discuss acquired images of an object having variable white balance values and/or rotation states. The images may be stored in a database which can be subsequently used to train a machine learning based object recognition system for detecting objects and/or their orientations]. Although the objects in Yoshida are not identified as being interchangeable, they represent a variety of different sizes, shapes, and types of parts (¶0022) that can be recognized by machine learning algorithms. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Oe for adjusting the position/posture of interchangeable optical components (¶0002) along with Kamath for obtaining contextual data of objects derived from processed captured imagery (abstract) to add the teachings of Yoshida as above to provide machine learning methods to achieve successful object recognition of various components of an industrial process even when the target object is under less than ideal lighting conditions (¶0022).
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claims 1 and 2. As to support for the camera, see for e.g. ¶0004 of Oe (i.e. recognition camera) along with camera 112 as illustrated in Fig. 1 of Kamath.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oe, in view of Kamath, and in further view of Sato K. JP2017027384 A, hereinafter referred to as Sato.
Regarding claim 3,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Oe and Kamath however do not explicitly recite the limitation of claim 3. Sato however from the same or similar field of endeavor discloses “wherein the at least one interchangeable component comprises an interchangeable objective, wherein the at least one image optionally images a front side of the interchangeable objective.” [Sato describes 3D image data related to the appearance of different interchangeable lenses for a camera system (e.g. ¶0010).  Although Sato does not address an imaging direction of said lenses, this would be within the level of skill in the art where the image data can correspond to variable orientations/perspectives] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Oe for adjusting the position/posture of interchangeable optical components (¶0002) along with Kamath for obtaining contextual data of objects derived from processed captured imagery (abstract),  to add the teachings of Sato as above to provide an information yielding method for a user when purchasing interchangeable lenses for a camera system to help the user identify the optimal arrangement for their camera such that the overall appearance meets the user’s needs (¶0006-0007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oe, in view of Kamath, and in further view of Duggirala et al. US 2004/0147840 A1, hereinafter referred to as Duggirala.
 Regarding claim 5,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Oe and Kamath however do not explicitly recite the limitation of claim 5. Duggirala however from the same or similar field of endeavor discloses “wherein the contextual information is determined using a plurality of CAD models as a reference for the external view of the at least one interchangeable component.” [See for example ¶0035 where CAD information can be utilized to help provide diagnostic assistance for medical imaging. Given the BRI of the claim, scanned data of a person from a medical sensor is obtained from which context information is acquired. CAD analysis is then performed to facilitate diagnosis, making recommendations, etc. See Fig. 3] Although Duggirala relates to medical imaging, the techniques employed are construed as analogous since Duggirala employs CAD models for analyzing images, where said images could be of various targets; hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Oe for adjusting the position/posture of interchangeable optical components (¶0002) along with Kamath for obtaining contextual data of objects derived from processed captured imagery (abstract),  to add the teachings of Duggirala as above to provide an information yielding method associated with a medical system to help provide recommendations for further acts to be performed for more accurate or different diagnosis (abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oe, in view of Kamath, and in further view of Fiedler et al. US 2007/0159686 A1, hereinafter referred to as Fiedler.
Regarding claim 10,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Oe further discloses “wherein the at least one interchangeable component is selected from the following group: interchangeable objective; stage insert; illumination module; analyzer; Wollaston (Nomarski) prism, stand; and filter insert.” [Of the components given, Oe shows an adjustment stage 2 (e.g. ¶0046) which is taken to mean a stage insert] Although Oe discloses an adjustment stage, Fiedler from the same or similar field of endeavor is brought in to more clearly show the interchangeable component is an objective lens. [See objective lenses 37 in Fig. 2 (e.g. ¶0028)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Oe for adjusting the position/posture of interchangeable optical components (¶0002) along with Kamath for obtaining contextual data of objects derived from processed captured imagery (abstract),  to add the teachings of Fiedler as above to provide a means for programming and configuring individual components of a partially automated microscope so as to react in an automated manner to different microscopy methods (¶0005).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oe, in view of Kamath, and in further view of Kranz et al. US 2008/0304818 A1, hereinafter referred to as Kranz.
Regarding claim 11,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Oe and Kamath however do not teach the features of claim 11.  Kranz on the other hand from the same or similar field of endeavor is brought in address “wherein determining the contextual information comprises: - determining a type of the at least one interchangeable component on the basis of the at least one image, and - accessing a database and determining an operating parameter of the at least one interchangeable component on the basis of the type of the at least one interchangeable component.”  See ¶0014 where data related to an interchangeable lens is stored] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Oe for adjusting the position/posture of interchangeable optical components (¶0002) along with Kamath for obtaining contextual data of objects derived from processed captured imagery (abstract),  to add the teachings of Kranz as above to provide a means for more easily identifying interchangeable lenses on a camera system the overcome the problems of contact-related data transmission and to enable an improvement in the image results (¶0006).
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oe, in view of Kamath, and in further view of Manoraj et al. US 2017/0161243 A1, hereinafter referred to as Manoraj.
Regarding claim 12,  Oe and Kamath teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Oe and Kamath however do not teach the features of claim 12.  Manoraj on the other hand from the same or similar field of endeavor is brought in address “wherein determining the contextual information comprises: - recognizing anomalies in the at least one image.”  [Given the BRI of ‘anomalies’, see ¶0011 where contextual information can be determined associated with the image and/or the error] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Oe for adjusting the position/posture of interchangeable optical components (¶0002) along with Kamath for obtaining contextual data of objects derived from processed captured imagery (abstract),  to add the teachings of Manoraj as above to provide a feedback tool that allows a feedback report to be generated which may include the contextual information and an altered image to highlight or redact information of said image (abstract).

Allowable Subject Matter
11.	Claims 4, 6, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
4.  The method as claimed in claim 3, furthermore comprising: - determining a center of the front side in the at least one image, and - determining a contrast profile of the at least one image in a radial direction proceeding from the center of the front side, wherein the contextual information is determined using the contrast profile.
6. The method as claimed in claim 5, furthermore comprising: - recognizing edges in the at least one image, wherein the contextual information is determined using comparisons between the recognized edges and the plurality of CAD models.  
16. The method as claimed in claim 1, wherein the contextual information is indicative of geometric dimensions of the at least one interchangeable component, wherein the method furthermore comprises: - on the basis of the contextual information: recognizing possible collisions between the at least one interchangeable component and a further component of the optical system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486